DETAILED ACTION
This action is responsive to the communications filed on 1/25/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/6/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 7, and 14; the present invention is directed to a method and apparatus that sets forth specific circuitry, steps, and functions (as applicable) in order to perform precursor and post-cursor compensation responsive to the adaptive generation of a corresponding data clock signal (as claimed).  The limitations of the independent claims (filed on 1/25/2022) are each incorporated by reference into this section of this Office Action.  
	The closest prior art of record are Montaz et al. (US 2007/0110148: previously cited), Mangaser et al. (US 2012/0155529: previously cited), and Anderson et al. (US 20090154626: previously cited).  Where the merits of these references were addressed in the Final OA mailed on 6/3/2021 during the prosecution of Parent Application 16/671146 (all of which is incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Montaz et al., Mangaser et al., and Anderson et al. references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, (as addressed below with emphasis added):

1. 	An apparatus, comprising: 
	a summer circuit configured to: 
		receive an input signal that encodes a plurality of data symbols; and
		combine the input signal with a feedback signal to generate an equalized signal;
	a clock generator circuit configured to generate a clock signal using the equalized signal;
	a data sample circuit configured to sample, using a plurality of voltage offsets and the clock signal, the equalized signal to generate a plurality of samples of a particular data symbol of the plurality of data symbols;
	a precursor compensation circuit configured to:
		determine a value for at least one future data symbol; and 
		select, using the value for the at least one future data symbol, a given one of the plurality of samples to generate an output value for the particular data symbol; and
	a post-cursor compensation circuit configured to generate the feedback signal using at least one of the plurality of samples and a value of a previously received data symbol; and
	wherein the clock generator circuit is further configured to adapt operational parameters of the clock signal using a particular sample of the plurality of samples.


7. 	A method, comprising:
	receiving an input signal that encodes a plurality of data symbols;
	combining the input signal with a feedback signal to generate an equalized signal;
	generating a clock signal using the equalized signal;
	comparing, using the clock signal, the equalized signal to a plurality of voltage offsets to generate a corresponding plurality of samples of a particular data symbol of the plurality of data symbols;
	determining a value for at least one future data symbol;
	selecting, using the value for the at least one future data symbol, a given one of the corresponding plurality of samples to generate an output value for the particular data symbol;
	generating the feedback signal using at least one of the corresponding plurality of samples and a value of a previously received data symbol; and
	adapting the clock signal using a particular error sample of a plurality of error samples.

14. 	An apparatus, comprising:
	a first computer device configured to transmit a signal that encodes a plurality of data symbols; and 
	a second computer device configured to:
		receive the signal;
		combine the signal with a feedback signal to generate an equalized signal;
		generate a clock signal using the equalized signal;
		sample, using a plurality of voltage offsets and the clock signal, the equalized signal to generate a plurality of samples of a particular data symbol of the plurality of data symbols;
		determine a value for at least one future data symbol;
		select, using the value for the at least one future data symbol, a given one of the plurality of samples to generate an output value for the particular data symbol;
		generate the feedback signal using at least one of the plurality of samples and a value of a previously received data symbol; and
		adapt the clock signal using a particular error sample of a plurality of error samples.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        9/7/2022